DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Response
Applicant’s election of Species 1 without traverse (claims 9-10; and also 1-4 and 12-16) in the phone reply received on 09/29/2022 is acknowledged. 
Claims 5-8 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
This application contains claims directed to the following patentably distinct species:
Species 1 – figs. 12A-12B, 13A-13B, 14, 15A-15B, 16A-16B, 17A-17B, and 19A-19I directed to chamber 301 (assumed to read on claims 9-10).
Species 2 – figs. 20, 21A-21B, and 22A-22B directed to chamber with element substrate with walls 352 that surrounds four sides of element substrate 12 (assumed to read on claim 5). 
Species 3 – figs. 23A-23B directed to chamber 260 (assumed to read on claims 6-7).
Species 4 – fig. 24 directed to chamber 270.
Species 5 – fig. 25 directed to chamber 28 (assumed to read on claim 8).
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-4, and 12-16 appears to be generic. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and /or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No.  2019-036186 filed on 02/28/2019. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/07/2022, 03/25/2022, 05/27/2020, and 02/28/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


In claim 13:
The limitation “that protects the heater from heating of the heater” in line 2 renders the claim indefinite because it is unclear how the claim to be construed. 
For the purpose of substantive examination, it is presumed to read “that protects the heater from heat”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 9-10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schina (US 20190240980) in view of Anderson (US 20050012791)
Regarding claim 1, Schina discloses an ultrafine bubble generating apparatus that generates ultrafine bubbles (inkjet printhead for generating vapor bubble 21) (para. 0009), comprising: 
an element substrate (substrate 1) that is a substrate in a form of a wafer (silicon wafer 5) (para. 0006; fig. 2) and that on which a plurality of heaters (heating resistors 2 i.e. resistive film) that generate the ultrafine bubbles (vapor bubble 21) by heating a liquid (ink) and a wiring connected to each of the heaters are provided (para. 0007 and 0098) (it is noted heating resistors 2 generate bubbles 21 which include ultrafine bubbles). 

    PNG
    media_image1.png
    393
    279
    media_image1.png
    Greyscale

Schina does not disclose the wafer is formed by slicing a single crystal ingot.
However, Anderson discloses a bubble generating apparatus (ink jet printhead 10) comprising a wafer (silicon substrate 72) formed by slicing a single crystal ingot (single crystal silicon material) (para. 0051; fig. 3).  

    PNG
    media_image2.png
    308
    383
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wafer of Schina to be formed by slicing the single crystal ingot as taught by Anderson, in order to incorporate known material i.e. single crystal material as the material for the substrate that is well-known in the art of ink jet printhead. 

Regarding claim 2, Schina discloses the ultrafine bubble generating apparatus (inkjet printhead), wherein a chamber (ejection chamber 16) that forms a space in which the heaters (heating resistors 2) are located is formed on the element substrate (substrate 1) (para. 0009).  

Regarding claim 3, Schina discloses the ultrafine bubble generating apparatus (inkjet printhead), wherein the chamber (ejection chamber 16) includes a wall (polymeric layer 17) provided on the element substrate (substrate 1) and having a predetermined height from a surface of the element substrate (substrate 1) on which the heater (heating resistors 2) is provided, and a substrate member (nozzle plate 18) provided to oppose the element substrate (substrate 1) (para. 0009; figs. 4-5).  

Regarding claim 4, Schina discloses the ultrafine bubble generating apparatus (inkjet printhead), further comprising: 
an electrode pad (contact pads 6) provided in an end portion of the element substrate (substrate 1) to allow a connection between an external wiring outside the element substrate (flexible printed circuit) and the wiring (para. 0007), wherein 
the chamber (ejection chamber 16) includes a supply port (feedthrough-slot 4) and a discharge port (outlet of nozzles 19) (para. 0004 and 0009; fig. 5), and the liquid is supplied to the chamber from a supply pipe (channels 15) connected with the supply port (feedthrough-slot 4) (para. 0009), and 
the liquid (vapor bubble 21) in the chamber is discharged from a discharge pipe (length of nozzles 19) connected with the discharge port (outlet of nozzles 19) (para. 0009).  

Regarding claim 9, Schina discloses the ultrafine bubble generating apparatus (inkjet printhead), wherein the electrode pad (contact pads 6) is provided outside the chamber (ejection chamber 16) (fig. 1).  

Regarding claim 10, Schina discloses the ultrafine bubble generating apparatus (inkjet printhead), wherein the electrode pad (contact pads 6) is connected with a flexible wiring substrate (flexible printed circuit 7) through wire bonding (Tape Automated Bonding process).

Regarding claim 12, Schina discloses the ultrafine bubble generating apparatus (inkjet printhead), wherein - 44 -101201467US01 a protection film (dielectric film 31) that protects the heater (heating resistors 2) and the wiring from heat and an impact is formed (para. 0030) (according to Vocabulary’s definition, “impact” is interpreted to mean “strong effect”. It is noted the dielectric film 31 protects the heaters from the effect of chemical agents).  

Regarding claim 13, Schina discloses the ultrafine bubble generating apparatus (inkjet printhead), wherein a cavitation-resistant film (tantalum layer 32) that protects the heater from heating of the heater and an impact of cavitation from bubbling (cavitation) is formed (para. 0031 and 0016; fig. 6).  

Regarding claim 14, Schina discloses the ultrafine bubble generating apparatus (inkjet printhead), wherein the ultrafine bubbles (vapor bubble 21) are generated by causing the heater (resistor heaters 2) to heat the liquid (ink) to generate film boiling (para. 0009) (Schina is silent on film boiling but it is well-known phenomenon that occurs when the temperature of the ink reaches boiling temperature at which bubbles are generated, as evidenced in Hayakawa, see footnote1).  

Regarding claim 15, Schina discloses an ultrafine bubble generating method for generating ultrafine bubbles (method of inkjet printhead for generating vapor bubble 21) (para. 0009), comprising: 
a process of bringing a heater (heating resistors 2 i.e. resistive film) provided on a substrate (substrate 1) in a form of a wafer (silicon wafer 5) (para. 0006; fig. 2) into contact with a liquid (ink) (para. 0007 and 0098), and 
a process of driving the heater (heating resistors 2) to heat the liquid (ink) (para. 0009).  

    PNG
    media_image3.png
    397
    277
    media_image3.png
    Greyscale

Schina does not disclose the wafer is formed by slicing a single crystal ingot.
However, Anderson discloses a bubble generating apparatus (ink jet printhead 10) comprising a wafer (silicon substrate 72) formed by slicing a single crystal ingot (single crystal silicon material) (para. 0051; fig. 3).  

    PNG
    media_image2.png
    308
    383
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wafer of Schina to be formed by slicing the single crystal ingot as taught by Anderson, in order to incorporate known material i.e. single crystal material as the material for the substrate that is well-known in the art of ink jet printhead. 

Regarding claim 16, Schina discloses the method (method of inkjet printhead), wherein 
the process of driving includes generating the ultrafine bubbles (vapor bubbles 21) by heating the liquid (ink) to generate film boiling (para. 0009) (as explained in claim 14, film boiling is well-known phenomenon that occurs when the temperature of the ink reaches boiling temperature at which bubbles are generated, as evidenced in Hayakawa). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                       




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Hayakawa (US 7063799) discloses film-boiling at which ink temperature reaches a level at which bubbles are generated. Col. 1, lines 30-39